
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.10



Officer and Director Stock Ownership Program
(Effective April 22, 1998, as amended January 22, 1999 and October 18, 2000)


Purpose of the Program.

        The purpose of the Officer and Director Stock Ownership Program is to
increase the level of ownership of the Company's stock by officers and
directors, and to foster and promote long-term financial success of the Company
by attracting and retaining outstanding executive leadership.

Source of Awards.

        Awards will be granted under the In Focus Systems 1998 Stock Incentive
Plan.

Program Effective Date.

        Subject to shareholder approval of the 1998 Stock Incentive Plan, the
Program will be effective April 22, 1998.

Eligibility.

        All elected officers and directors shall be eligible to participate in
the Program. Appointed officers shall be eligible to participate with Board
approval. All directors elected at the 1998 Shareholders meeting shall be
eligible for the Initial Match (defined below).

Matching Provisions.

        Initial Match.    Effective April 23, 1998 (the "Initial Match Date"),
the Company will issue to an eligible officer or director ("Participant") one
share of Company stock, subject to the restrictions described below ("Restricted
Stock"), for every two shares of Company stock (rounded up to the nearest whole
share) that were purchased by the Participant between January 1, 1996 and the
Initial Match Date and beneficially owned by such Participant, as of the close
of business on the Initial Match Date (shares of Company stock that are matched
pursuant to this Program are hereinafter referred to as "Matched Shares"). The
Restricted Stock will be held at a location determined by the Company.

        For purposes of this Program, the term "purchase" means any acquisition
of Shares pursuant to the exercise of any stock option awarded to the
Participant under one or more stock option or incentive plan of the Company, or
any open market purchase that has been pre-approved by the Compliance Officer.

        For purposes of this Program, the term "beneficial ownership" shall have
the same meaning given to that term for purposes of preparing the beneficial
ownership table in the Company's proxy statement for its annual meeting of
shareholders.

Ongoing Match.

        1998    The Company will issue to a Participant one share of Restricted
Stock for every two shares of Company stock (rounded up to the nearest whole
share) that are purchased by the Participant between April 23, 1998 and
December 31, 1998 and beneficially owned by such Participant, as of the close of
business of the business day on which the shares are purchased (the "Match
Date"), provided, however, that the aggregate number of shares of Restricted
Stock granted to any one Participant during such period shall not exceed 5,000
shares (the "Match Cap"). Shares of Restricted Stock awarded under this Program
shall be issued on the applicable Match Date.

        1999    The Company will issue to a Participant one share of Restricted
Stock for every two shares of Company stock (rounded up to the nearest whole
share) that are purchased by the Participant during calendar year 1999 and
beneficially owned by such Participant as of the close of business of the

--------------------------------------------------------------------------------


date on which the Board of Directors approves the issuance of such Restricted
Stock; provided, however, that the aggregate number of shares of Restricted
Stock granted to any one Participant for purchases made during calendar year
1999 shall not exceed 5,000 shares. Issuance of shares of Restricted Stock shall
be subject to approval by the Board of Directors and determination by the Board
that issuance of such shares will not constitute a violation, on the part of the
Company or the Participant, of applicable federal securities laws. The Board
shall review and approve the issuance of Restricted Stock at its regularly
scheduled meetings in April, July, October and December, 1999 and January, 2000.
Shares of Restricted Stock approved for issuance by the Board of Directors shall
be issued on the date such approval is granted. In the event a Participant
notifies the Company that he/she intends to make an IRC Section 83 election
following a qualifying purchase, the Company will seek to obtain Board of
Directors approval of the issuance of Restricted Stock as soon as practicable
following receipt of such notification.

        2000    Continuation of the program in future years will be subject to
further Board review and approval.

Restriction Period.

        Each share of Restricted Stock will vest at the end of the three
(3) year period, commencing on the date the Participant makes the qualifying
purchase, of the Participant's continuous service as an elected or appointed
officer or director of the Company; provided, however, that if the Participant
does not continue to hold his or her Matched Shares at the end of such period,
the portion of the Participant's Restricted Stock that bears the same ratio as
the Matched Shares that the Participant does not continue to hold at the end of
such period bears to the total Matched Shares shall vest at the end of the nine
(9) year period of the Participant's continuous service as an elected or
appointed officer or director of the Corporation.

        The Participant will provide the Company with documentation
demonstrating that he/she beneficially owns the Matched Shares at the end of the
three year period in order for the Restricted Shares to vest.

        For this purpose, a Participant shall "continue to hold" his or her
Matched Shares if such shares remain beneficially owned by such Participant at
all times, and are not sold, assigned, or pledged (as collateral for a loan, or
as security for the performance of an obligation, or for any other purpose) to
any person at any time, during the applicable period. Additionally, Officers are
required to hold their Matched Shares at the Company-approved Broker in order to
meet the 'continue to hold' requirement.

        For this purpose, a Participant shall "continue to serve as an elected
or appointed officer or director of the Company" if such person remains an
elected or appointed officer or director of the Company or its subsidiaries at
all times during the applicable period. Company approved medical leave shall not
be considered an interruption of service. Shares of unvested Restricted Stock
shall be forfeited by a Participant at such time as the Participant fails to
continue to serve as an elected or appointed officer or director of the Company,
provided, however, that in the event of a Participant's death, all unvested
Restricted Stock shall immediately vest.

Tendering of Match Shares for Option Exercises (Effective October 18, 2000).

        A Participant will be considered to "continue to hold" Matched Shares
that are tendered to the Company in payment of the exercise price of stock
options (a "Subsequent Exercise"). In such a case, however, the number of shares
of Restricted Stock otherwise issuable under the Officer and Director Stock
Ownership Program upon the Subsequent Exercise shall be reduced by a number of
shares equal to one-half the number of Matched Shares tendered to pay the
exercise price.

Acceleration of Vesting.

        The Board of Directors may accelerate the vesting of any or all
Restricted Stock at any time and for any reason. Any unvested Restricted Stock
will become fully vested immediately prior to

--------------------------------------------------------------------------------


consumation of a reorganization resulting in a change in control as provided
below. For purposes of this Program, a "Change of Control" shall be deemed to
have occurred upon the first fulfillment of the conditions set forth in any one
of the following four paragraphs:

1.Any "person" as such term is defined in Section 3(a)(9) and 13(d)(3) of the
Securities "Exchange Act of 1934, as amended (the "Exchange Act"), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, is or becomes a beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company, representing twenty-five percent (25%) or more of the combined
voting power of the Company's then outstanding securities; provided, that the
foregoing shall not include a person who acquires such securities, or a material
portion thereof, as the result of one or more transactions approved by the
Company's Board of Directors; or

2.A majority of the directors elected at any Annual or special meeting of
shareholders of the Company are not individuals nominated by the Company's then
incumbent Board of Directors; or

3.The shareholders of the Company approve a reorganization, merger or
consolidation of the Company with any other corporation or entity, other than a
reorganization, merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty-one percent (51%) of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such reorganization, merger or
consolidation; or

4.The shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of its assets.

Taxes.

        If the Company becomes obligated to withhold an amount on account of any
tax imposed as a result of an award of Restricted Stock under this Program,
including without limitation, any Federal, State, local or other income taxes,
or any F.I.C.A., state disability insurance tax or other employment tax
("Withholding Liability"), then the Participant shall, on the date the
restrictions on the Restricted Stock lapse (or if earlier, the date that the
Participant makes an election under Section 83(b) of the Internal Revenue Code,
if any) pay the Withholding Liability to the Company. If the Participant does
not pay the Withholding Liability to the Company at such time, the Company shall
withhold the full amount of the Withholding Liability from any compensation or
other amounts otherwise payable to the Participant.

Authority.

        The Board of Directors shall administer the Program. The Board may amend
or terminate this Program at any time. This Program and any agreements hereunder
shall be administered, interpreted and enforced under the internal laws of the
State of Oregon without regard to conflicts of laws thereof.

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.10



Officer and Director Stock Ownership Program (Effective April 22, 1998, as
amended January 22, 1999 and October 18, 2000)
